Exhibit 10.3

SARA LEE CORPORATION

2002 LONG-TERM INCENTIVE STOCK PLAN

ARTICLE I—PURPOSES

The purposes of the Sara Lee Corporation 2002 Long-Term Incentive Stock Plan are
to promote the interests of the Corporation and its stockholders by
strengthening the Corporation’s ability to attract and retain highly competent
officers and other key employees, and to provide a means to encourage stock
ownership and proprietary interest in the Corporation. The 2002 Long-Term
Incentive Stock Plan is intended to provide plan participants with forms of
stock-based incentive compensation which is not subject to the deduction
limitation rules prescribed under Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), and should be construed to the extent possible as
providing for remuneration which is “performance-based compensation” within the
meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

ARTICLE II—DEFINITIONS

Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:

a. “AWARD” means, individually or in the aggregate, an award granted to a
Participant under the Plan in the form of an Option, a Stock Award, or an SAR,
or any combination of the foregoing.

b. “BOARD” means the Board of Directors of Sara Lee Corporation.

c. “COMMITTEE” means the Compensation and Employee Benefits Committee of the
Board of Directors, a subcommittee thereof, or such other committee as may be
appointed by the Board of Directors. The Committee shall be comprised of three
or more members of the Board of Directors who are “non-employee directors” under
Rule 16b-3 of the Exchange Act and “outside directors” under Section 162(m) of
the Code.

d. “CORPORATION” means Sara Lee Corporation, or any entity that is directly or
indirectly controlled by Sara Lee Corporation, and its subsidiaries.

e. “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

f. “FAIR MARKET VALUE” means the closing selling price per Share on the New York
Stock Exchange Composite Transactions Tape on the determination date, provided
that if there are no sales of Shares reported on such date, the Fair Market
Value of a Share on such date shall be deemed equal to the closing selling price
of a Share on such Composite Tape for the last preceding date on which sales of
Shares were reported and provided further that in the case any transaction
requiring a Fair Market Value determination that is consummated in an
open-market purchase/sale, Fair Market Value shall mean the actual sales price
per Share.

g. “INCENTIVE STOCK OPTION” means a stock option that complies with Section 422
of the Code, or any successor law.

h. “NON-QUALIFIED STOCK OPTION” means a stock option that does not meet the
requirements of Section 422 of the Code, or any successor law.



--------------------------------------------------------------------------------

i. “OPTION” means an option awarded under Article VI to purchase Shares. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option,
as determined by the Committee in its sole discretion.

j. “PARTICIPANT” means any employee of the Corporation, person expected to
become an employee of the Corporation, or former employee of the Corporation for
the purposes of adjustments to Awards pursuant to Article V(b) of the Plan,
designated by the Committee as eligible to receive an Award or Awards under the
Plan.

k. “PLAN” means this Sara Lee Corporation 2002 Long-Term Incentive Stock Plan,
as amended and restated from time to time.

l. “SAR” means a stock appreciation right.

m. “SHARES” means shares of the Corporation’s common stock.

n. “STOCK AWARD” means an Award made under Article VI in Shares.

The term “Change of Control” has the meaning set forth in Article X, the term
“Code” has the meaning set forth in Article I, the term “Restoration Options”
has the meaning set forth in Article VI.a(i) and the term “Substitute Award” has
the meaning set forth in Article V.a.

ARTICLE III—EFFECTIVE DATE AND DURATION

The Plan shall become effective upon its approval by the stockholders of the
Corporation. Unless previously terminated by the Board, the Plan shall expire
when Shares are no longer available for the grant, exercise or settlement of
Awards.

ARTICLE IV—ADMINISTRATION

The Committee shall be responsible for administering the Plan, and shall have
full power to interpret the Plan and to adopt such rules, regulations and
guidelines for carrying out the Plan as it may deem necessary or appropriate.
This power includes, but is not limited to, selecting Award recipients,
establishing all Award terms and conditions, adopting procedures and regulations
governing Awards, and making all other determinations necessary or advisable for
the administration of the Plan. In no event, however, shall the Committee have
the power to cancel outstanding Options or SARs for the purpose of replacing or
regranting such Options or SARs with a purchase price that is less than the
purchase price of the original Option or SAR. All decisions made by the
Committee shall be final and binding on all persons.

To the extent permitted by applicable law, the Committee may delegate some or
all of its power to the Chairman and Chief Executive Officer or other executive
officer of the Corporation as the Committee deems appropriate; provided, that
(i) the Committee may not delegate its power with regard to the grant of an
Award to any person who is a “covered employee” within the meaning of
Section 162(m) of the Code or who, in the Committee’s judgment, is likely to be
a covered employee at any time during the period an Award to such employee would
be outstanding and (ii) the Committee may not delegate its power with regard to
the selection for participation in the Plan of an officer or other person
subject to Section 16 of the Exchange Act or decisions concerning the timing,
pricing or amount of an Award to such an officer or other person.

 

2



--------------------------------------------------------------------------------

ARTICLE V—AVAILABLE SHARES

a. Limitations—Subject to Article V(b) of the Plan, the aggregate number of
Shares which may be issued under the Plan shall be 35,000,000 Shares, reduced by
the aggregate number of Shares which become subject to outstanding Awards;
provided, that the number of Shares subject to Awards that are granted in
substitution of an option or other award (a “Substitute Award”) issued by an
entity acquired by (or whose assets are acquired by) the Corporation shall not
reduce the number of Shares available under the Plan. To the extent that Shares
subject to an outstanding Award are not issued by reason of the expiration,
termination, cancellation or forfeiture of such Award, by reason of the exercise
of an SAR, by reason of the tendering of Shares to pay all or a portion of the
purchase price, if any, or by reason of the tendering or withholding of Shares
to satisfy all or a portion of the tax withholding obligations relating to an
Award, then such Shares shall again be available under the Plan.

The aggregate number of Shares that may be used in settlement or payment of
Stock Awards or that may be issued upon exercise of Incentive Stock Options is
19,000,000. The number of Shares for which Awards may be granted to any person
in any calendar year shall not exceed 2,000,000; provided, that such limit shall
be 4,000,000 with respect to the calendar year in which such person begins
service as the Chief Executive Officer of the Corporation; and provided,
further, that neither limit shall include any Restoration Options and the number
of Shares for which Restoration Options may be granted to any person in any
calendar year shall not exceed 8,000,000. Issued Shares shall consist of
authorized and unissued Shares and no fractional Shares shall be issued. Cash
may be paid in lieu of any fractional Shares in settlement of Awards.

b. Adjustments—In the event of any change in the capital structure of the
Corporation (including but not limited to a stock dividend, stock split, reverse
stock split, combination or exchange of securities, merger, consolidation,
recapitalization, spin-off, split off, liquidation or other distribution of any
or all of the assets of the Corporation to stockholders, other than normal cash
dividends) or any change in any rights attendant to any class of authorized
securities of the Corporation (an “Adjustment Event”), the Committee shall make
proportionate adjustments with respect to the number and class of securities
available under the Plan (including any limitation on the number of any
particular type of Award authorized under the Plan), the number and class of
securities subject to each outstanding Option and the purchase price per Share,
the terms of each outstanding SAR, and the number and class of securities
subject to each outstanding Stock Award to reflect such Adjustment Event and to
maintain each outstanding Award’s intrinsic and fair value; provided, that the
Committee shall retain discretion with respect to how any such proportionate
adjustments shall be made. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

ARTICLE VI—AWARDS

a. General—The Committee shall determine the type or types of Award(s) to be
made to each Participant. Awards may be granted singly, in combination or in
tandem. In the sole discretion of the Committee, Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other compensation plan of the
Corporation including a plan of any entity acquired by (or whose assets are
acquired by) the Corporation. The types of Awards that may be granted under the
Plan are:

(i) Options—An Option shall represent the right to purchase a specified number
of Shares during a specified period up to ten years as determined by the
Committee. The purchase price per Share for each Option shall not be less than
100% of the Fair Market Value on the date of grant; provided, that a Substitute
Award may be granted with a purchase price per Share that is intended to
preserve the economic value of the Award which the Substitute Option replaced.
If an Option is granted retroactively in substitution for an SAR, the Fair
Market Value in the Award agreement

 

3



--------------------------------------------------------------------------------

may be the Fair Market Value on the grant date of the SAR. An Option may be in
the form of an Incentive Stock Option or a Non-Qualified Stock Option, as
determined by the Committee. The Shares covered by an Option may be purchased,
in accordance with the applicable Award agreement, by cash payment or such other
method permitted by the Committee, including (i) tendering (either actually or
by attestation) Shares valued at the Fair Market Value at the date of exercise
which the holder thereof has held for at least six months or has purchased on
the open market; (ii) authorizing a third party to sell the Shares (or a
sufficient portion thereof) acquired upon exercise of an Option, and assigning
the delivery to the Corporation of a sufficient amount of the sale proceeds to
pay for all the Shares acquired through such exercise and any tax withholding
obligations resulting from such exercise; or (iii) any combination of the above.
The Committee may grant Options that provide for the grant of a restoration
Option (“Restoration Options”) if the exercise price and tax withholding
obligations are satisfied by tendering (either actually or by attestation)
Shares to the Corporation or the tax withholding obligations are satisfied by
having Shares withheld by the Corporation. The Restoration Option would cover
the number of Shares tendered or withheld, would have an option purchase price
per Share set at the Fair Market Value per Share on the date of exercise of the
original Option, and would have a term equal to the remaining term of the
original Option.

(ii) SARs—An SAR shall represent a right to receive a payment, in cash, Shares
or a combination, equal to the excess of the Fair Market Value of a specified
number of Shares on the date the SAR is exercised over the Fair Market Value on
the grant date of the SAR as set forth in the Award agreement, except that if an
SAR is granted retroactively in substitution for an Option, the designated Fair
Market Value in the Award agreement may be the Fair Market Value on the grant
date of the Option.

(iii) Stock Awards—A Stock Award shall represent an Award made in or valued in
whole or in part by reference to Shares, such as performance shares or units or
phantom shares or units. Stock Awards may be payable in whole or in part in
Shares. All or part of any Stock Award may be subject to conditions and
restrictions established by the Committee, and set forth in the Award agreement
or other plan or document, which may include, but are not limited to, continuous
service with the Corporation, and/or the achievement of one or more performance
goals. The performance criteria that may be used by the Committee in granting
Stock Awards contingent on performance goals shall consist of total stockholder
return, various measures of economic profit and value such as “Value Added
Earnings” (or “VAE”), net sales, operating income, income before income taxes,
net income, net income per share (basic or diluted), profitability as measured
by return ratios, including return on invested capital, return on equity and
return on investment, cash flows, market share or cost reduction goals. The
Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based on Corporation or business unit
performance, or based on comparative performance with other companies.

ARTICLE VII—DIVIDENDS AND DIVIDEND EQUIVALENTS

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents, and interest on such dividends or dividend equivalents.
Such dividends or dividend equivalents may be paid currently or may be credited
to a Participant’s Plan account. Any crediting of dividends or dividend
equivalents may be subject to such restrictions and conditions as the Committee
may establish, including reinvestment in additional Shares or Share equivalents.

 

4



--------------------------------------------------------------------------------

ARTICLE VIII—PAYMENTS AND PAYMENT DEFERRALS

Payment of Awards may be in the form of cash, Shares, other Awards or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, may require or permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash under such rules and
procedures as it may establish under the Plan. It also may provide that deferred
settlements include the payment or crediting of interest on the deferral
amounts, or the payment or crediting of dividend equivalents where the deferral
amounts are denominated in Share equivalents.

ARTICLE IX—TRANSFERABILITY

Unless otherwise specified in an Award agreement, Awards shall not be
transferable or assignable other than by will or the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company. The interests of Participants under the Plan are not subject to their
debts or other obligations and, except as may be required by the tax withholding
provisions of the Code or any state’s income tax act, or pursuant to an
agreement between a Participant and the Corporation, may not be voluntarily
sold, transferred, alienated, assigned or encumbered.

ARTICLE X—CHANGE OF CONTROL

Either in contemplation of or in the event of a Change of Control (as defined
below), the Committee may provide for appropriate adjustments (including
acceleration of vesting and settlements of or substitutions for Awards either at
the time an Award is granted or at a subsequent date). A “Change of Control”
shall occur:

a. upon the acquisition by any individual, entity or group, including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(a “Person”), of beneficial ownership (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of 20% or more of the combined
voting power of the then outstanding capital stock of the Corporation that by
its terms may be voted on all matters submitted to stockholders of the
Corporation generally (such capital stock, “Voting Stock”); provided , however,
that the following acquisitions shall not constitute a Change of Control:
(i) any acquisition directly from the Corporation (excluding any acquisition
resulting from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from the
Corporation), (ii) any acquisition by the Corporation, (iii) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (iv) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i), (ii) and (iii) of subsection b. of this Article X shall be
satisfied; and provided further that, for purposes of clause (ii) of this
subsection a., if any Person (other than the Corporation or any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation) shall become the beneficial owner of
20% or more of the Voting Stock by reason of an acquisition by the Corporation
and such Person shall, after such acquisition by the Corporation, become the
beneficial owner of any additional shares of the Voting Stock and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change of Control; or

b. upon the consummation of a reorganization, merger or consolidation of the
Corporation, or a sale or other disposition of all or substantially all of the
Corporation’s property and assets; excluding , however, any such reorganization,
merger, consolidation, sale or other disposition with respect to which,
immediately after consummation of such transaction, (i) all or substantially all
of the beneficial owners of

 

5



--------------------------------------------------------------------------------

the Voting Stock of the Corporation outstanding immediately prior to such
transaction continue to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the entity
resulting from such transaction), more than 50% of the combined voting power of
the voting securities of the entity resulting from such transaction (including,
without limitation, the Corporation or an entity which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s property or assets, directly or indirectly) (the “Resulting
Entity”) outstanding immediately after such transaction, in substantially the
same proportions relative to each other as their ownership immediately prior to
such transaction, and (ii) no Person (other than any Person that beneficially
owned, immediately prior to such reorganization, merger, consolidation, sale or
other disposition, directly or indirectly, Voting Stock representing 20% or more
of the combined voting power of the Corporation’s then outstanding securities)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding securities of the Resulting Entity, and (iii) at
least a majority of the members of the board of directors of the entity
resulting from such transaction were Continuing Directors of the Corporation at
the time of the execution of the initial agreement or action of the Board
authorizing such reorganization, merger, consolidation, sale or other
disposition; or

c. upon the consummation of a plan of complete liquidation or dissolution of the
Corporation; or

d. when those individuals who, immediately after the 2002 annual meeting of
stockholders of the Corporation, constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least a majority of such
Board; provided , however, that any individual who becomes a director of the
Corporation subsequent to the 2002 annual meeting of stockholders of the
Corporation whose election, or nomination for election by the Corporation’s
stockholders, was approved by the vote of at least a majority of the Continuing
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Continuing Directors and has such
authority) shall be deemed to have been a Continuing Director; and provided
further, that no individual shall be deemed to be a Continuing Director if such
individual initially was elected as a director of the Corporation as a result of
(A) an actual or threatened solicitation by a Person (other than the Board) made
for the purpose of opposing a solicitation by the Board with respect to the
election or removal of directors, or (B) any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (other than
the Board).

ARTICLE XI—AWARD AGREEMENTS

Awards may be evidenced by an agreement that sets forth the terms, conditions
and limitations of such Award. Such terms may include, but are not limited to,
the term of the Award, the provisions applicable in the event the Participant’s
employment terminates, and the Corporation’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind any Award. The Committee
need not require the execution of any such agreement by a Participant, in which
case acceptance of the Award by the respective Participant shall constitute
agreement by the Participant to the terms of the Award.

ARTICLE XII—AMENDMENTS

The Board may amend the Plan at any time as it deems necessary or appropriate,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would increase the maximum number of Shares available under
the Plan (subject to Article V(b)), or effect any change inconsistent with
Section 422 of the Code. No amendment may impair the rights of a holder of an
outstanding Award without the consent of such holder. The Board may suspend the
Plan or discontinue the Plan at any time; provided that no such action shall
adversely affect any outstanding Award.

 

6



--------------------------------------------------------------------------------

ARTICLE XIII—MISCELLANEOUS PROVISIONS

a. Employment Rights—The Plan does not constitute a contract of employment and
participation in the Plan will not give a Participant the right to continue in
the employ of the Corporation on a full-time, part-time, or any other basis.
Participation in the Plan will not give any Participant any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

b. Governing Law—Except to the extent superseded by the laws of the United
States, the laws of the State of Illinois, without regard to its conflict of
laws principles, shall govern in all matters relating to the Plan.

c. Severability—In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.

d. Withholding—The Corporation shall have the right to withhold from any amounts
payable under the Plan all federal, state, foreign, city and local taxes as
shall be legally required.

e. Effect on Other Plans or Agreements—Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirement or other
employee benefit plan are governed solely by the terms of such plan.

As adopted and approved by stockholders on October 31, 2002, and as amended on
January 25, 2007.

 

7